Hand, Justice.
I-think the service sufficient, notwithstanding the address did not state the number of the street, or even *461the street; but was merely directed to the attorneys of the defendant in “ New-York.” The latter required the direction to include the street and number designated by them. This is safer; and sometimes, when directed to a person in a city, has been deemed necessary on service of notice of non-acceptance of bills of exchange, &c., at least in England. (Chit, on Bills, 474; Bayl. on Bills, 280, 283; and see 3 M. & W. 166; Ry. & Mood. 149, 249; Story on Bills, § 298, and note.) And, probably, the package in this case was lost for want of more particularity. Still, I think it is better to have a uniform rule; and I believe the expression, “ at his place of residence,” used in § 411 of the Code, has been deemed to relate to the post-office, and not to any particular locality in a town or city. (See Rowell agt. M'Cormick, 5 How. Pr. R. 337.) That will generally be sufficient. Had the attorney for the plaintiff been informed there were other firms of the same style, or of any other circumstance rendering further designation necessary, a non-compliance with the request to specify the locality might have been evidence of bad faith.
The motion to dismiss must be denied; but the plaintiff must serve another copy, or file the complaint with the clerk.